DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 09/09/2019.  Claims 1-6 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: the specification do not cite in the drawing what items are “a target component including an electronic and/or electric component”.  Appropriate correction is required.

Claim Objections
Claim 5 objected to because of the following informalities:  the longitudinal direction should read as the predetermined longitudinal direction.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim recites that ”a second reference point of the second fixture member, and located to be closer to the target 15component than the first and second fixture members are”, while it is clear how the second reference point is closer to the target component than the first fixture member, it is not clear how the second reference point belonging to the second fixture member is closer than the second fixture member.  For the sake of examining, a second reference point has been interpreted as belonging to equivalent fixture member.
Claims 2-6 depend directly or indirectly from a rejected claim and are, therefore, objected to for the reasons set above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1-2 and 4-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (20170347485) 
    PNG
    media_image1.png
    688
    779
    media_image1.png
    Greyscale

[device in fig 14] for transferring power between a power source [i.e. input DC power source] and a target component [targeted component 203, DCDC transfer power to 204] including an electronic and/or electric component [i.e. semiconductor component], the capacitor device comprising: 5at least one capacitor [¶20]; 
a capacitor case [fig 3, A shows case with frame 202 housing 204 and 205] configured to house the at least one capacitor; 
a busbar drawn out [protruding 201 is shown extending from top frame housing capacitor] from the capacitor case and configured to electrically connect the at least one capacitor to the target component [implicit in ¶20], 
wherein: 10the capacitor case comprises at least first [X], second [Y], and third fixture members [Z] for fixation of the capacitor case; 
the third fixture member is located to be separated from a virtual line [V] connecting between a first reference point [reference receiving bolt X] of the first fixture member [i.e. X] and a second reference point [reference receiving bolt for Y] of the second fixture member [i.e. Y], and located to be closer to the target 15component than the first and second fixture members are [V is closer to 204]; 
and the busbar is located to be closer to the third fixture member than to the virtual line [Z is shown closer to V].

[left square region in fig 5 replicated above] and a second region [right square region in fig 5 replicated above] partitioned by the virtual line, the first region being closer to the third fixture member than the second region is [left region closer to Z]; and the busbar is located in the first region.

Regarding claim 4. Ishii teaches the capacitor device according to claim 1, wherein: the at least one capacitor comprises at least first and second capacitors [implicit “capacitor modules 204”] housed in the capacitor case; and the third capacitor is located between the first and second fixture members [205].

Regarding claim 5. Ishii teaches the capacitor device according to claim 1, wherein: the capacitor case is configured to have: a predetermined longitudinal direction [i.e. longitudinal direction N replicated above]; and first [left] and second ends [right] in the longitudinal direction; and 20the first and second fixture members are located at the respective first and second ends of the capacitor case.



Allowable Subject Matter
Claims 3 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839